DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Making Final
Applicant's arguments filed 6/2/2022 have been fully considered but they are moot in view of the new grounds for rejection.
The claim amendments regarding -- ‘enabling a connection between one of a plurality of client devices and one or more servers via one of a plurality of virtual private network servers (VPNs) which maintain the connection by establishing a first portion of the connection between the client device and the VPN server and a second portion of the connection between one or more servers and the VPN server’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.  

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are moot in view of the new grounds for rejection. 
The Applicant presents the following argument(s) [in italics]:
… Abraham discloses a process of establishing a VPN tunnel and then
abandoning the VPN access in favor of no VPN when conditions of the connection
degrade. This is not the same as the subject matter of claim 1. In claim 1, the
VPN is used as an intermediary between a client device and a server to manage
data traffic and not to be removed from the connection regardless of network
conditions…
The Examiner respectfully disagrees with the Applicant. 
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the VPN is used as an intermediary between a client device and a server to manage data traffic and not to be removed from the connection regardless of network
conditions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

 	Abraham-Sachdev disclosed (re. Claim 1) enabling a connection between one of a plurality of client devices and one or more servers via one VPN server of a plurality of virtual private network servers (VPNs) which maintain the connection by establishing a first portion of the connection between the client device and the VPN server and a second portion of the connection between one or more servers and the VPN server (Abraham-Figure 2,Paragraph 52, A service 214 provided by a remote device in a Greenzone VPN 220, which is defined within a corporate VPN network 222, can be available to be accessed by the client device 100. The client device 100 can access the corporate VPN network 222 via a VPN Tunnel 250 established between the client device 100 and a VPN gateway in the corporate VPN network 222)

Priority
	 This application claims benefits of priority from Provisional Application 63091352 filed October 14, 2020. 
	The effective date of the claims described in this application is October 14, 2020.


Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-12,14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (USPGPUB 2017/0099159) further in view of Sachdev (USPGPUB 2015/0085664)

In regard to Claim 1
Abraham Paragraph 12 disclosed wherein a quality of service (QoS) measured for communications exchanged between the client device and the third remote device can be monitored by the client device. Responsive to the QoS falling below a threshold level, a new connection from the client device and the third remote device that does not route through the first VPN can be automatically established. Thus, if conditions of the VPN tunnel degrade, the client device can automatically connect to the remote device without routing through the VPN in order to improve QoS.
 	Abraham disclosed (re. Claim 1) method comprising: enabling a connection between one of a plurality of client devices and one or more servers via one VPN server of a plurality of virtual private network servers (VPNs) which maintain the connection by establishing a first portion of the connection between the client device and the VPN server and a second portion of the connection between one or more servers and the VPN server (Abraham-Figure 2,Paragraph 52, A service 214 provided by a remote device in a Greenzone VPN 220, which is defined within a corporate VPN network 222, can be available to be accessed by the client device 100. The client device 100 can access the corporate VPN network 222 via a VPN Tunnel 250 established between the client device 100 and a VPN gateway in the corporate VPN network 222)
monitoring connection performance of the connection over a period of time;( Abraham-Paragraph 12,quality of service (QoS) measured for communications exchanged between the client device and the third remote device can be monitored by the client device  ) modifying one or more connection parameters associated with the connection of the one client device based on the monitored connection performance; identifying whether an increase or decrease in a performance of the connection has occurred based on the modified one or more connection parameters; (Abraham-Paragraph 14, based on the QoS, determine changes to be made to VPN routing parameters in the VPN routing table to improve the QoS )  when an increase in performance is identified, storing a current connection status and the modified one or more modified connection parameters in a temporary data file;(Abraham-Paragraph 14, automatically apply the changes to the VPN routing parameters in the VPN routing table, applying the changes to the VPN routing parameters in the VPN routing table triggering at least one update to the VPN profile assigned to the user. The client device can communicate, via the communication network, from the client device to the data repository the updated VPN profile assigned to the user, wherein the updated VPN profile assigned to the user is available to be shared with at least the other client device. )  and transmitting the temporary data file to the plurality of client devices. (Abraham-Paragraph 14,   the updated VPN profile assigned to the user is available to be shared with at least the other client device. )

While Abraham substantially disclosed the claimed invention Abraham does not disclose (re. Claim 1) transmitting the temporary data file to one or more of the other VPN servers.
Sachdev Figure 3, Paragraph 91, Paragraph 101,Paragraph 105 disclosed the quality of service (QoS) server 100 subsequently returns a VPN quality of service (QoS) response message to the requesting virtual private network (VPN) client 118/server 112, as depicted in step 7.
Sachdev disclosed (re. Claim 1)   transmitting the temporary data file to one or more of the other VPN servers (Sachdev- Paragraph 91,Paragraph 101, Paragraph 105,quality of service (QoS) server 100 subsequently returns a VPN quality of service (QoS) response message to the requesting virtual private network (VPN) client 118/server 112)

Abraham and Sachdev are analogous art because they both present concepts and practices regarding establishment of VPN tunnels. At the time of the effective filing date of the claimed invention it would have been obvious to combine Sachdev into Abraham.  The motivation for the said combination would have been to enable the OTT application server and/or VPN client/server to request and get desired QoS treatment for application data routed by the OTT application server over the VPN tunnel.(Sachdev-Paragraph 16)
 
In regard to Claim 8
Claim 8 (re. VPN server) recites substantially similar limitations as Claim 1.  Claim 8 is rejected on the same basis as Claim 1.

In regard to Claim 15
Claim 15 (re. non-transitory computer readable storage medium) recites substantially similar limitations as Claim 1.  Claim 15 is rejected on the same basis as Claim 1.

In regard to Claim 2,9,16
Abraham-Sachdev disclosed (re. Claim 2,9,16) when a client device request to connect is received from any one of the plurality of client devices and by any one of the plurality of VPN servers, (Abraham-Paragraph 55, applications 112 can interface with the VPN orchestration engine 120 to initiate establishment of the VPN tunnels 250-254 by the operating system 110 in accordance with the VPN profile 140. ) forwarding the temporary data file to the requesting client device.(Abraham-Paragraph 41,  VPN orchestration engine 120 can synchronize the VPN profile 140 with other client devices used by the same user)

In regard to Claim 3,10,17
Abraham-Sachdev disclosed (re. Claim 3,10,17) applying one or more of the modified connection parameters to the requesting client device that sent the request; (Abraham-Paragraph 41, VPN orchestration engine 120 can synchronize the VPN profile 140 with other client devices used by the same user, Paragraph 55, VPN orchestration engine 120 can communicate a request to the traffic analyzer 122 to select the appropriate VPN routing table 124 for the VPN in which the remote device is located. The traffic analyzer 122 can select the appropriate VPN routing table 124 by identifying in the VPN routing table 124 contextual data associating the remote device with the VPN correspon)
and forwarding a new request to a different VPN server than the VPN server that received the request based on the applied one or more modified connection parameters.(Abraham-Paragraph 12, responsive to the QoS falling below a threshold level, a new connection from the client device and the third remote device that does not route through the first VPN can be automatically established. Thus, if conditions of the VPN tunnel degrade, the client device can automatically connect to the remote device without routing through the VPN in order to improve QoS.)

In regard to Claim 4,11,18
Abraham-Sachdev disclosed (re. Claim 4,11,18) providing streaming content from the one or more servers (Sachdev-Paragraph 10, a client user equipment (UE) that desires to receive real-time streaming video feed over that wireless network) via the different VPN server to the requesting client device by applying the one or more modified connection parameters.(Abraham-Paragraph 12, responsive to the QoS falling below a threshold level, a new connection from the client device and the third remote device that does not route through the first VPN can be automatically established. Thus, if conditions of the VPN tunnel degrade, the client device can automatically connect to the remote device without routing through the VPN in order to improve QoS.)

In regard to Claim 5,12,19
Abraham-Sachdev disclosed (re. Claim 5,12,19) wherein the monitoring the connection performance of the connection over a period of time comprises identifying one or more connection thresholds are not exceeded for the period of time prior to applying the modified one or more connection parameters to the connection.(Abraham-Paragraph 60, If the QoS does not improve, or is worse than the QoS achieved by a previous connection, the application 112-1 can again connect to the service 210 using another connection,Paragraph 61, traffic analyzer 122 can analyze the data to determine days and/or times when best QoS is achieved accessing the service 210 via the corporate VPN network 222 and when best QoS is achieved accessing the service via the public network without routing through the corporate VPN network 222.) 

In regard to Claim 7,14
Abraham-Sachdev disclosed (re. Claim 7,14) determining an application operated by the one client device that utilizes the connection; (Abraham-Paragraph 55, applications 112 can interface with the VPN orchestration engine 120 to initiate establishment of the VPN tunnels 250-254 by the operating system 110 in accordance with the VPN profile 140. ) when a decrease in performance is identified, storing a current connection status and the modified one or more connection parameters in a temporary data file that identifies the other VPNs of the plurality of VPN servers; .( Abraham-Paragraph 12, responsive to the QoS falling below a threshold level, a new connection from the client device and the third remote device that does not route through the first VPN can be automatically established ) transmitting the temporary data file to one or more of the other VPN servers and the plurality of client devices; (Abraham-Paragraph 41,  VPN orchestration engine 120 can synchronize the VPN profile 140 with other client devices used by the same user) and attempting to connect to a different VPN server while using the application on the client device.( Abraham-Paragraph 12, responsive to the QoS falling below a threshold level, a new connection from the client device and the third remote device that does not route through the first VPN can be automatically established. Thus, if conditions of the VPN tunnel degrade, the client device can automatically connect to the remote device without routing through the VPN in order to improve QoS.)
 
Claims 6,13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (USPGPUB 2017/0099159) further in view of Sachdev (USPGPUB 2015/0085664) further in view of Goldfarb (USPGPUB 2017/0366395) further in view of Matthews (US Patent 10601779) 
In regard to Claim 6,13,20
Abraham-Sachdev disclosed (re. Claim 6,13,20) wherein the transmitting the temporary data file to one or more of the other VPN servers and the plurality of client devices comprises transmitting the temporary data file to a first VPN among the VPN servers, (Abraham-Figure 3,Paragraph 70,  VPN orchestration engine 320 can communicate an update for the VPN profile 140 to the server 340 ,  Sachdev-Paragraph 91, Paragraph 101, quality of service (QoS) server 100 subsequently returns a VPN quality of service (QoS) response message to the requesting virtual private network (VPN) client 118/server 112)
While Abraham-Sachdev substantially disclosed the claimed invention Abraham-Sachdev does not disclose (re. Claim 6,13,20) wherein when the first VPN is monitored for the period of time and performance of a connection associated with the first VPN has increased.   
While Abraham-Sachdev substantially disclosed the claimed invention Abraham-Sachdev does not disclose (re. Claim 6,13,20) transmitting the temporary data file to all remaining VPN servers of the plurality of VPN servers.  

Goldfarb Paragraph 166, Paragraph 176 disclosed constantly (or periodically, like more often than once every second) senses current network conditions (e.g., packet loss, latency, bandwidth) and optimizes (or otherwise improves) the client user experience by locating the best (or a better) set of VPN configuration options (e.g., ports, transport layer protocols, and VPN protocols) to provide the most seamless VPN tunnel experience for the end user.
Goldfarb disclosed (re. Claim 6,13,20) wherein when the first VPN is monitored for the period of time (Goldfarb-Paragraph 147, rules may have state, such as variables that accumulate values over time, like counters that count a number of units of content, such as packets, frames, bites, hypertext transport protocol request, or the like, over a trailing duration of time. )  and performance of a connection associated with the first VPN has increased (Goldfarb-Paragraph 166,Paragraph 172, Paragraph 176, constantly (or periodically, like more often than once every second) senses current network conditions (e.g., packet loss, latency, bandwidth) and optimizes (or otherwise improves) the client user experience by locating the best (or a better) set of VPN configuration options (e.g., ports, transport layer protocols, and VPN protocols) to provide the most seamless VPN tunnel experience for the end user.)
Abraham and Goldfarb are analogous art because they both present concepts and practices regarding establishment of VPN tunnels. At the time of the effective filing date of the claimed invention it would have been obvious to combine Goldfarb into Abraham.  The motivation for the said combination would have been to enable assisting users by sensing network conditions and selecting settings for virtual private network connections responsive to sensed network conditions automatically.(Goldfarb-Paragraph 168)
While Abraham-Sachdev-Goldfarb substantially disclosed the claimed invention Abraham-Sachdev-Goldfarb does not disclose (re. Claim 6,13,20) transmitting the temporary data file to all remaining VPN servers of the plurality of VPN servers.  
Matthews Column 5 Lines 50-55 disclosed as VPN sessions should remain stable for enough time for the session data pushed to the database 117 to reach consistency with VPN session data on the corresponding VPN appliance 110.  Matthews Column 5 Lines 50-55 disclosed wherein the tunnel monitor 323 may track a health state of each active VPN session (or VPN appliance).
Matthews disclosed (re. Claim 6,13,20) transmitting the temporary data file to all remaining VPN servers of the plurality of VPN servers.  (Matthews-Figure 7,Column 4 Lines 1-10,  , multiple VPN appliances could cache session information for sessions on other VPN appliances in the cluster, optionally pulling new or updated VPN session information form the backend database on-demand based on unknown sessions incoming or proactively pulling session information when notified of a service failure of another VPN appliance )
Abraham and Matthews are analogous art because they both present concepts and practices regarding establishment of VPN tunnels. At the time of the effective filing date of the claimed invention it would have been obvious to combine Matthews into Abraham.  The motivation for the said combination would have been to enable a VPN session to be migrated from a first VPN appliance to second VPN appliance using VPN session data stored in an eventually consistent database (Matthews-Column 8 Lines 1-5)


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444